NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

HARRISON REES,                   )
                                 )
          Appellant,             )
                                 )
v.                               )                  Case No. 2D18-1956
                                 )
NICOSIA CONSULTING INTERNATIONAL,)
LLC,                             )
                                 )
          Appellee.              )
                                 )

Opinion filed April 10, 2019.

Appeal from the Circuit Court for Lee
County; Keith R. Kyle, Judge.

David P. Fraser and Jason Allen
Shepelrich of Holmes Fraser, P.A., Naples,
for Appellant.

Kristen M. Fiore of Akerman LLP,
Tallahassee (withdrew after briefing);
Christopher S. Duke of Akerman LLP,
West Palm Beach (withdrew after briefing);
and Jenny Torres of Akerman LLP, Miami
(withdrew after briefing), for Appellee.


PER CURIAM.


              Affirmed.




LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.